PRESS RELEASE COMPX DECLARES REGULAR QUARTERLY DIVIDEND DALLAS, TEXAS...November 1, 2011...CompX International Inc. (AMEX:CIX) announced today that its board of directors has declared CompX’s regular quarterly dividend of twelve and one-half cents ($0.125) per share on its class A and class B common stock, payable on December 22, 2011 to stockholders of record at the close of business on December 9, 2011. CompX is a leading manufacturer of security products, furniture components and performance marine components. * *
